DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1, 3 – 19 and 23. Claim 2 and 20 – 22 are cancelled.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3– 4, 7, 13 – 16, 19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walther (DE 10 2009 044 234 A1) as cited by Applicant and translation provided with rejection.
Regarding Independent Claim 1, Walther teaches a vibration polishing device (device, 24), comprising: a vibration drive (vibration drive device, 3) for generating an oscillating vibration for polishing samples (work pieces, 5; Paragraph [0025]); a polishing disc (oscillating disk, 24) which is connected to and can be driven by the vibration drive (3); and a polishing bowl (working container, 1) which is designed to receive a polishing medium (auxiliary material, 15) and the samples (workpieces, 5) to be polished (Paragraphs [0009], [0026] and [0027]) and is coupled to the polishing disc (24) for being entrained therewith, and wherein the polishing bowl (1) is releasably attached to the polishing disc (24) by magnetic adhesion force (Paragraph [0006]); and form-fitting engagement portions (coupling means; pot base, 19 and magnet, 31; Fig. 10)  which cause at least one of i) centering or ii) horizontal or lateral form-fitting coupling of the polishing bowl to the polishing disc (24; Fig. 10 – as show in in figure 10, the alignment of coupling means pot base, 19 with the magnet, 31 provides centering of the polishing bowl to the polishing disc) and thus contribute to entrainment of the polishing bowl (1) in oscillatory vibration movement of the polishing disc (24; Paragraph [0006]). 

    PNG
    media_image1.png
    907
    630
    media_image1.png
    Greyscale

Regarding Claim 3, Walther teaches the vibration polishing device (Fig. 7) wherein the polishing disc (24) has a first ferromagnetic part (steel, 3) on its upper side (Fig. 8) and the polishing bowl (1) is equipped with a second ferromagnetic part (magnet, 31) on its underside, wherein the first and second ferromagnetic parts (3 and 31) cooperate to provide adhesion of the polishing bowl (1) to the polishing disc (24).  
Regarding Claim 4, Walther teaches the vibration polishing device (Fig. 7) wherein one of the ferromagnetic parts is a ferromagnetic layer in the form of a magnetic plate or magnetic foil (31; Paragraph [0029])), and the other ferromagnetic part is a ferromagnetic layer in the form of a Ferro metal disc (container lid, 3, made of steel; Paragraphs [0006] and [0029]) or magnetic foil disc.  
Regarding Claim 7, Walther teaches the vibration polishing device (Fig. 7) comprising centering and indexing means arranged between the polishing disc (24) and the polishing bowl (1; Paragraph [0011]).  
Regarding Claim 13, Walther teaches the vibration polishing device (Fig. 7) wherein the vibration drive (3) comprises a vibration plate (oscillating plate, 25) to which the polishing disc (24) is mounted and which is capable of executing rotational oscillations around a central axis (Fig. 8; axis about 20).  
Regarding Claim 14, Walther teaches the vibration polishing device (Fig. 7) wherein in addition to the vibration plate (25), the vibration drive (23) furthermore comprises an annular base part (annular flange, 7) and an annular counter-oscillating part (container, 28) which extend around the central axis (Fig. 8; axis about 20) and are coupled by first leaf springs (26) that extend according to helical surfaces (Fig. 7), so that mutually oppositely oscillating rotational oscillatory movements are possible between the base part (7) and the counter-oscillating part (28; Paragraph [0029]).  
Regarding Claim 15, Walther teaches the vibration polishing device (Fig. 7) wherein the vibration plate (25) is coupled to the base part (7) by second leaf springs (26) which extend radially and around the central axis (Fig. 8; axis about 20) according to helical surfaces (Fig. 7), and further comprising an electromagnetic drive comprising a first drive part (30) on the counter-oscillating part (28) and a second drive part (30) on the vibration plate (25) for producing, during operation, oppositely oscillating rotational oscillatory movements between the counter-oscillating part (28) and the vibration plate (25; Paragraph [0030]).  
Regarding Claim 16, Walther teaches the vibration polishing device (Fig. 7) further comprising a control unit controlling the first and second drive parts (30) in opposite directions and for balancing disturbing forces (Paragraphs [0028] and [0030]).  
Regarding Independent Claim 19, Walther teaches the vibration polishing device (Fig. 7)  comprising:  a vibration drive (23) for generating an oscillating vibration for polishing samples (5); - a polishing disc (24) which is connected to and can be driven by the vibration drive (23); and - a polishing bowl (1) which is designed to receive a polishing medium (15) and the samples (5) to be polished and is coupled to the polishing disc (24) for being entrained therewith; wherein the polishing bowl (1) is releasably attached to the polishing disc (24) by magnetic adhesion force (Paragraph [0006]) and a mechanism (handling means; Paragraph [0008]) for lifting the polishing bowl from the polishing disc (24; via handling aid, 21).
  Regarding Independent Claim 23, Walther teaches the vibration polishing device (Fig. 7) comprising; a vibration drive (23) for generating an oscillating vibration for polishing samples (5); - a polishing disc (24) which is connected to and can be driven by the vibration drive (23); and - a polishing bowl (1) which is designed to receive a polishing medium (15) and the samples (5) to be polished and is coupled to the polishing disc (24) for being entrained therewith, wherein the polishing bowl (1) is releasably attached to the polishing disc (24) by magnetic adhesion force (Paragraph [0006]), which, on the one hand is strong enough to attach the polishing bowl (1) to the polishing disc (24) so that oscillatory vibration movements of the polishing disc can be transferred to the polishing bowl (1; Paragraph [0006]), and on the other hand can be overcome manually by a user ( via handling aid, 21 where a user can lift the pot from the magnet, 31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 – 6, 8 – 9, 11 – 12 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walther (DE 10 2009 044 234 A1) as cited by Applicant.
Regarding Claims 5 and 6, Walther teaches all of the elements of claim 4 as discussed above.
Walther further teaches the vibration polishing device (Fig. 7) wherein the magnetic plate or magnetic foil is attached to the upper side of the polishing disc (24) or to the underside of the polishing bowl (1).
Walther does not explicitly teach the ferrometal disc or magnetic foil disc is glued to the underside of the polishing bowl or to the upper side of the polishing disc, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the ferrometal disc or magnetic foil disc is glued to the underside of the polishing bowl or to the upper side of the polishing disc since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding Claim 8, Walther teaches all of the elements of claim 4 as discussed above.
Walther further teaches a polishing agent (15; Paragraph [0001]).  
Walther does not teach the polishing medium comprises a carrier material, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a device further comprising a carrier material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  
Regarding Claim 9, Walther teaches all of the elements of claim 8 as discussed above.
Walther does not teach the vibration polishing device wherein the carrier material is a polishing cloth and the polishing agent is provided as a polishing agent suspension, however, it would have been obvious to one having ordinary skill I the art before the effective filing date of the claimed invention to provide a device further comprising the carrier material is a polishing cloth since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  
Regarding Claim 11, Walther teaches all of the elements of claim 9 as discussed above.
Walther further teaches the vibration polishing wherein the polishing bowl (1) is in the form of a container (Fig. 7) for the polishing agent (15) suspension and can be closed with a lid (19) and has a carrying handle (21) for being placed on the polishing disc (24) and lifted from the polishing disc (24) as a whole (Fig. 7).  
Walther does not explicitly teach a plastic container or the carrier material, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walther to further include a plastic container or the carrier material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding Claim 12, Walther teaches the vibration polishing device herein an edge gap (29) is provided between the polishing bowl (1) and the polishing disc (24).
Walther does not explicitly teach a tool is engageable to gently lift the polishing bowl from the polishing disc, however, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   
Regarding Claim 17, Walther teaches the vibration polishing device (Fig. 7) wherein the vibration drive (3), the polishing disc (24), and the polishing bowl (1) form a first unit which is arranged in a protective housing (27).
Walther does not teach a first unit next to the control unit which forms a second unit, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walther to further include a first unit next to the control unit which forms a second unit since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding Claim 18, Walther teaches all of the elements of claim 17 as discussed above.
Walther teaches the protective housing (27) but does not teach the protective housing has an overall wedge-like shape with a truncated wedge tip which accommodates the control unit that includes a control panel outside the protective housing, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the protective housing has an overall wedge-like shape with a truncated wedge tip which accommodates the control unit that includes a control panel outside the protective housing since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Walther (DE 10 2009 044 234 A1) as cited by Applicant in view of Stuber et al. (U.S. Patent Publication No. 2015/0315696 A1).
Regarding Claim 10, Walther teaches all of the elements of claim 8 as discussed above.
Walther does not teach the vibration polishing device wherein the polishing bowl has a base wall with a receiving space for the carrier material and a circumferential lateral wall with a spline groove for receiving a rubber- elastic ring to cover and sealingly engage on the edge of the carrier material.  
Stuber, however, teaches the vibration polishing device (Fig. 5) wherein the polishing bowl (500) has a base wall (Fig. 5) with a receiving space (501) for the carrier material (505) and a circumferential lateral wall with a spline groove for receiving a rubber- elastic ring to cover and sealingly engage on the edge of the carrier material (Paragraph [0032]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walther to further include the polishing bowl has a base wall with a receiving space for the carrier material and a circumferential lateral wall with a spline groove for receiving a rubber- elastic ring to cover and sealingly engage on the edge of the carrier material, as taught by Stuber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Response to Arguments
Applicant's arguments filed April 27, 2022 with respects to rejection of claims 1 – 22 under 35 U.S.C. 102(a)(1) and 103 have been fully considered but they are not persuasive. 
Applicant argues that Walther teaches in paragraph [0029] that a working container 1 is placed on a plate-shaped electromagnet 31, whereby by activating the electromagnet the work bowl is coupled to the vibratory drive in a vibration-proof manner. As such, Walter actually teaches away from the subject matter of claim 1.
Examiner respectfully disagrees. As Walther explicitly states tin the very next sentence (in bold for reference) - This makes the working container so firm, i. H. Coupled "vibration-proof" with the vibration drive device 23, that vibrations are transmitted from the receiving container 28 to the working container 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723